Case 2:19-cv-03212-SVW-GJS Document 1-2 Filed 04/24/19 Page 1 of 2 Page ID #:24




                         EXHIBIT “2”
Case 2:19-cv-03212-SVW-GJS Document 1-2 Filed 04/24/19 Page 2 of 2 Page ID #:25

                                                                                  BUDGET & FINANCE
                                                MOTION



         According to a 2017 report from Everytown For Gun Safety, there have been 156 mass shootings
 from 2009-2016. Those statistics do not include the recent mass shooting incidents in Parkland, Florida
 and Las Vegas, Nevada.

          The National Rifle Association (NRA) is the most influential lobbying organization in the United
 States, effectively hindering the adoption of any common sense gun safety laws at every level of
 government.

          According to an audit obtained by the Center for Responsive Politics, the NRA’s spending on
 political activities from 1998-2017 aggregated to over $200 million.

         The City of Los Angeles has historically enacted ordinances and adopted positions that promote
 gun safety and gun safety legislation.

          Given the opposing stances of the NRA and the City, the City should move to rid itself of its
 relationships with any organization that supports the NRA.

         I THEREFORE MOVE that the City Council direct the Chief Legislative Analyst (CLA) to report
 back with a list of all businesses and organizations that have a formal relationship with the NRA.

         I FURTHER MOVE that the CLA report back with options for the City to immediately boycott
 those businesses and organizations until their formal relationship with the NRA ceases to exist.




                                      PRESENTED BY:
                                                                                                                   1
                                                          MITCH O’FARRELL
                                                                                                      r.r.-
                                                          Councilmember, 13 th District                       VA
                                                                                                  £

                                                                            s~)
                                                                            /                     V>
                                                                  ■1
                                                                                                 ■            mm
                                                                       i/
                                                                                                  i
                                                                                                       tpm
                                                                                                       J

                                       SECONDED BY:
